Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Vermilion Energy Trust Announces Exchangeable Share Ratio Increase CALGARY, Dec. 14 /CNW/ - Vermilion Energy Trust (VET.UN-TSX) is pleased to announce the increase to the Exchange Ratio of the Exchangeable Shares of Vermilion Resources Ltd. from 1.54839 to 1.55595. The increase will be effective on December 14, 2007. A "Notice of Retraction" must be received by Computershare by December 18, 2007 to receive this exchange ratio. All notices received after this date will receive the exchange ratio to be determined on January 15, 2008. << The following are the details used in the calculation of the Exchange ratio: Record Date of Vermilion Energy Trust Distribution November 30, 2007 Opening Exchange Ratio 1.54839 Vermilion Energy Trust Distribution per Unit $0.17 (12/14/07 Payment Date) 10-day Weighted Average Trading Price ("Current Market Price") $34.82123 (Including the Last Business Day Prior to the Distribution Payment Date) Increase in the Exchange Ratio 0.00756 Effective Date of the Increase in the Exchange Ratio December 14, 2007 Exchange Ratio as of the Effective Date 1.55595 >> The increase in the exchange ratio is calculated by multiplying the Vermilion Energy Trust Distribution per Unit by the previous month's exchange ratio and dividing by the Current Market Price of VET.UN. A holder of Vermilion Resources Ltd. Exchangeable Shares can exchange all or a portion of their holdings at any time for Vermilion Trust Units by completing a Retraction Request form. You can obtain a copy by contacting Computershare Trust Company of Canada at (403) 267-6894. Upon conversion to a Trust in January 2003, some holders of shares in the predecessor company, Vermilion Resources Ltd., opted to hold exchangeable shares in place of Vermilion Energy Trust units. The following information applies only to those exchangeable shareholders and does not affect Vermilion
